Citation Nr: 1500265	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for keratosis punctata of the bilateral hands.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a temporary total evaluation for convalescence, status post bilateral foot surgery, under 38 C.F.R. § 4.30. 

7.  Entitlement to service connection for PTSD.

8.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, October 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The May 2010 rating decision granted entitlement to service connection for keratosis punctata of the bilateral hands and assigned a 0 percent rating, effective May 6, 2009.  This rating decision also denied entitlement to service connection for bilateral hearing loss and tinnitus and found that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD.  In the course of this appeal, an August 2012 rating decision assigned an earlier effective date of June 2, 2008, for the grant of service connection for keratosis punctata of the bilateral hands.  The Board notes that this earlier effective date was not assigned in response to a notice of disagreement from the Veteran with the original effective date and that the Veteran has not perfected an appeal of the effective date for this claim.  Therefore, the issue of entitlement to an earlier effective date for keratosis punctata of the bilateral hands is not on appeal.  

The October 2011 rating decision denied entitlement to service connection for ischemic heart disease, status post coronary artery bypass graft.  

The January 2012 rating decision denied entitlement to a temporary total evaluation for a service-connected disability requiring convalescence and found that new and material evidence had not been received to reopen a claim of entitlement to service connection for hepatitis.  

The Board has also expanded the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for PTSD and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hepatitis and PTSD.

2.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the May 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

4.  The Veteran's keratosis punctata of the bilateral hands affects less than five percent of his body and less than five percent of his exposed areas, and requires no more than topical therapy.

5.  The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.

6.  The Veteran did not exhibit tinnitus in service, and tinnitus is not otherwise shown to be associated with his active service.

7.  The Veteran's January 2011 bilateral foot surgery did not involve service-connected bilateral plantar warts, and service connection is not in effect for exostosis of the lateral aspect of the third toe of the right foot and exostosis of the lateral aspect of the base of the distal phalanx of the fifth toe on the left foot.


CONCLUSIONS OF LAW

1.  New and material evidence that is pertinent to the hepatitis claim has not been added to the record since the May 2005 rating decision; thus, the claim of entitlement to service connection for hepatitis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been added to the record since the May 2005 rating decision; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected keratosis punctata of the bilateral hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (prior to October 23, 2008).

4.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

5.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for entitlement to a temporary total convalescence rating following bilateral foot surgery have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  With respect to the new and material evidence claims, in light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the claim of whether new and material evidence has been received to reopen the claim to entitlement to service connection for hepatitis, a July 2011 letter advised the Veteran that his claim of entitlement to service connection for hepatitis had previously been denied because, although there was a record of treatment in service for hepatitis, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated in the evidence following service.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  See Kent, supra.  

With respect to the service connection claims, the Board notes June 2008 and May 2009 evidentiary development letters, prior to the initial adjudication of the claim of entitlement to service connection for a skin disability of the elbow and hands, in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for a skin disability of the elbow and hands.  In an evidentiary development letter dated in July 2009, prior to the initial adjudication of the Veteran's claims of entitlement to service connection for hearing loss and tinnitus in May 2010, the RO advised the appellant of the evidence needed to substantiate his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his service connection claims, pursuant to the Court's holding in Dingess, supra.  

An August 2011 letter notified the Veteran of the criteria to establish entitlement to a temporary total rating for convalescence for a bilateral foot surgery.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, and available private medical records.  

In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether new and material evidence has been received to reopen a claim of service connection for hepatitis, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

With respect to the service connection claims, the RO arranged for the Veteran to undergo a VA examination in connection with his hearing loss and tinnitus claims in November 2009.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the benefits that are sought.  The examination report reflects review of the claims folder and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the rationales for these opinions with citation to pertinent medical principles and the facts of the Veteran's case.  For these reasons, the Board concludes that the November 2009 VA examination report in this case provides an adequate basis for a decision on the service connection claims.  

The Veteran also underwent a VA examination in connection with his temporary total disability rating claim in November 2011.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to the benefit that is sought.  The examination report reflects review of the claims folder and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided an opinion, with rationale, with respect to whether the Veteran's January 2011 bilateral foot surgery involved his service-connected bilateral plantar warts.  For these reasons, the Board concludes that the November 2011 VA examination report in this case provides an adequate basis for a decision.  

The RO arranged for the Veteran to undergo VA examinations in connection with his claim of entitlement to an initial compensable rating for keratosis punctata of the bilateral hands in December 2009 (with an April 2010 addendum) and March 2011 (with a May 2011 addendum).  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports and addenda in this case provide an adequate basis for a decision.

The Board has considered whether to remand the increased rating claim for a more recent VA examination, as requested by the Veteran's accredited representative in a July 2014 informal hearing presentation.  The representative's July 2014 statement asserted that:

Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The last VA examination of May 2, 2011 is over 3 year old. 

The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the case at hand, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's skin disability since the March 2011 examination.  While the representative may be suggesting that the Veteran's disability has worsened since the March 2011 examination, but he did not actually state that this is the case.  Furthermore, a mere assertion of a worsening of a disability alone, with no description of how the disability has worsened, does not justify a remand for a new VA examination.  The Board therefore finds that a remand for a new VA examination, based solely on the age of the prior examination and no specific contentions of worsening of the disability at issue, does not warrant a remand for a new VA examination.  See 38 C.F.R. § 3.327(a) (2014).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Hepatitis

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The May 2005 rating decision denied the claim of entitlement to service connection for hepatitis because, even though the record does reflect that the Veteran was treated for hepatitis in service, "no permanent residual of chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  

At the time of the May 2005 rating decision, the Veteran's service treatment records were of record.  Since the May 2005 rating decision, the Veteran's VA medical records have been added to the claims file.  

A thorough review of the claims file reveals neither indication nor diagnosis of hepatitis.  The only indication of current hepatitis comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that diagnosis of hepatitis is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that the Veteran's opinion that he currently has hepatitis is not competent and, therefore, is not probative.

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for hepatitis.  Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The May 2005 rating decision denied entitlement to service connection for PTSD based, in part, on a determination that "[t]he evidence does not show a confirmed diagnosis of post-traumatic stress disorder which would permit a finding of service connection."  At the time of this rating decision, the record contained the Veteran's service treatment records.  

Since the May 2005 rating decision, a March 2012 VA PTSD examination report has been added to the record.  Based on a review of the record and interview and examination of the Veteran, the examiner diagnosed PTSD in accordance with 38 C.F.R. § 4.125.  This evidence is new in that it was not of record at the time of the prior denial.  It is material in that it relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  To this extent, the benefit sought on appeal is granted.

III.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to a higher initial rating for keratosis punctata of the bilateral hands.  The current noncompensable rating is assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  This diagnostic code directs that the disability be rated as disfigurement of the head, face and neck; scars; or dermatitis, depending on the predominant disability.  The Board notes that the Veteran's disability is predominantly characterized by dermatitis and has thus used 38 C.F.R. § 4.118, Diagnostic Code 7806, which applies to dermatitis or eczema.

Under the applicable rating criteria effective on August 30, 2002, Diagnostic Code 7806 assigns a 0 percent rating for dermatitis or eczema, affecting less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy is required during a period of twelve months.  A 10 percent rating is assigned where at least five percent but not more than 20 percent of the entire body is affected, or at least five percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.

The Board notes in passing that the regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received in May 2008, prior to October 23, 2008, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Turning to the evidence of record, the Veteran underwent a VA skin diseases examination in December 2009.  The resulting examination report notes that the Veteran reported that he has lesions on the palms of his hands, which occur in the creases.  He reported that these lesions can be painful and pruritic, with hyperhidrosis.  He usually picks out the core, and a small pit is left.  He has had treatment with burning, freezing, and ointment, which helps decrease some of the lesions, but the lesions then recur.  He also reported having lesions on his elbows.  The examiner noted that the Veteran was last seen at VA in May 2009, at which time he was treated with salicylic acid covered by tape to the lesions daily.  He was continuing such treatment at the time of the VA examination.  The Veteran complained of dry skin.  He denied any systemic symptoms or malignant neoplasms.  He reported the symptoms are constant and the lesions are recurrent.  

On physical examination, the Veteran's palms were dry.  There was no noted eczema or dermatitis.  He had hard core-like multiple papulae in the palmar creases of his hands.  Some pitting was noted in the site of the previous papule.  There were no signs of infection.  The Veteran had good hand strength bilaterally, and he was able to make a grip without any difficulty.  There were no noted lesions on his elbow, and 20 percent of his hands were covered with the lesions on the palmar aspect of the hand.  There were lesions on 0 percent of his body.  (An April 2010 addendum to this report clarified that the percentage of skin rash on the exposed surfaces of the body was 0 percent, while the percentage of skin rash on the total body was less than 5 percent.)  There was no noted scarring.  Some of the removed lesions showed some pitting, while others were superficial.  The examiner's impression was that the Veteran had keratosis punctata of the palmar creases.

The Veteran also underwent a VA skin diseases examination in March 2011.  The resulting examination report reflects that the Veteran reported the palmar keratoses continue to increase in number.  He had not had any surgical procedures on the lesions within the past year.  He had been using a scalpel to trim them or had picked them out, as they caused him significant discomfort when pressure is applied to them after they have increased in size enough to create elevations on the skin surface.  Over the past five years, the Veteran had unsuccessfully tried freezing them with salicylic acid.  He reported that some of the lesions disappear, but new ones will appear.  He reported that the warts interfere with activities that require gripping, such as opening a jar, as such actions cause pain.  

The examiner noted that the Veteran had not used a corticosteroid or an immunosuppressive within the past 12 months.  On physical examination, there were punctate, one to two millimeter lesions scattered/distributed over the creases of the bilateral palmar surfaces of the hands and fingers.  Finger crease involvement was most noted in the crease overlying the proximal interphalangeal joints with less involvement in the distal interphalangeal joints bilaterally.  There were no rashes or other notable lesions.  In a May 2011 addendum, the examiner noted that total body surface and exposed areas that were affected by keratosis punctata of the bilateral hands was less than one percent.  

Based on the above, the Board finds that entitlement to a compensable rating is not warranted at any point during the appeals period, as the evidence reflects that the Veteran's keratosis punctata of the bilateral hands does not affect at least five percent of the entire body or exposed areas.  Nor does the record reflect that the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the appeals period.  

In short, the Board finds that an initial compensable rating for the Veteran's service-connected keratosis punctata of the bilateral hands is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application, and an initial compensable rating for keratosis punctata of the bilateral hands must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected keratosis punctata of the bilateral hands is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Codes 7806 and 7813 for the Veteran's service-connected keratosis punctata of the bilateral hands adequately contemplate the level of impairment that is demonstrated in the evidence of record.  The Veteran has not identified symptomatology of the keratosis punctata of the bilateral hands that are not covered by the rating criteria pertaining to the size of the affected area or the requirement of topical or systemic treatment, to include any symptoms that are suggested by the need for such treatment.  

The Board, therefore, has determined that the available schedular evaluation for the service-connected disability at issue in this claim is adequate.  Therefore, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, the record reflects that the Veteran underwent audiometry examinations on enlistment into service in July 1967, for a hearing conservation test in June 1969, for an initial flying class 3 examination in September 1969, and on separation from service in May 1971.  The readings were, in decibels, as follows:

July 1967 Enlistment Examination




HERTZ




500
1000
2000
3000
4000
  6000
RIGHT
10
5
10
X
5
  X
LEFT
10
10
5
X
10
  X

June 1969 Hearing Conservation Data




HERTZ




500
1000
2000
3000
4000
  6000
RIGHT
10
10
-10
5
5
  15
LEFT
15
15
-10
15
5
  10

September 1969 Initial Flying Class 3 Examination




HERTZ




500
1000
2000
3000
4000
  6000
RIGHT
15
15
15
15
15
  20
LEFT
20
20
15
15
15
  20




May 1971 Separation Examination




HERTZ




500
1000
2000
3000
4000
  6000
RIGHT
15
10
0
10
5
  10
LEFT
15
0
10
5
10
  15

(Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the enlistment examination readings in this case have been converted from ASA units to ISO units.)

The June 1969 hearing conservation data record lists "B52 KC135" as the Veteran's primary source of noise exposure.  It notes that his primary work area was on the flight line, and that he wore ear protection.  The Veteran expressly denied any history of, or current, hearing loss or ear, nose, or throat trouble on his July 1967 enlistment, September 1969 initial flying class 3, and May 1971 separation medical history reports.  Otherwise, the record reflects that the Veteran never complained of, or sought treatment for, hearing loss or tinnitus in service. 

The earliest complaints of hearing loss and tinnitus of record appear in the Veteran's July 2009 claim.  In this statement, the Veteran reported that he has "had this ringing in my ears since my time in the military."  He reported that he did not realize the tinnitus was a disability until recently.  In an August 2009 statement, the Veteran reported that he has "been slowly losing my hearing since leaving the military and my hearing ability has been on the decline ever since."  

There are two pertinent etiology opinions of record.  The earlier of these appears in a November 2009 VA audio examination report.  The examiner noted that the Veteran reported military noise exposure as part of a B-52 maintenance crew, no non-military occupational noise exposure, and recreational noise exposure from motorcycles and the rare use of power tools.  There were no other pertinent factors relating to his hearing difficulty.  With respect to his tinnitus, the Veteran reported that he has experienced periodic tinnitus ever since he served in the Air Force from working near live engines.  He reported that the tinnitus is intermittent, not constant, occurring three to four times per week and lasting four to five minutes per episode.  On audiometry examination, the Veteran's puretone readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
30
LEFT
15
15
25
35
35

The four-frequency average for the right and left ears were both 27.5 decibels.  Speech discrimination scores were 94 percent in the right ear and 96 percent in the left ear.  Diagnostic immitance measurements revealed normal middle ear function.  The examiner diagnosed bilateral high frequency sensorineural hearing loss with normal word recognition ability.  

The examiner opined that the Veteran's hearing loss is not caused by or a result of acoustic trauma.  As a rationale, he stated that the Veteran's exposure to high risk noise in the Air Force was significant; however, his use of hearing protection attenuated such exposures that all of his hearing tests revealed thresholds within normal limits.  He noted that, even more than 37 years later, the Veteran's hearing displays a slight to mild impairment at 3000 and 4000 Hertz.  He noted that these data do not support a claim for hearing loss.  

The examiner also opined that the tinnitus is as likely as not associated with the hearing loss and further opined that the Veteran's tinnitus is less likely as not caused by or a result of acoustic trauma.  He again noted that the Veteran's hearing at the time of discharge was within normal limits through 6000 Hertz.  He noted that the Veteran's "claim for tinnitus was time locked to his military service."  He noted that the Veteran's tinnitus is not constant, but can be bothersome when present.  He also noted that, with the lack of high-frequency hearing loss in the 4000 to 6000 Hertz region at discharge, the probability of noise exposure being the basis for his periodic tinnitus is low.

The other opinion of record is an April 2012 opinion from a private audiologist.  The audiologist noted that the Veteran revealed a history of noise exposure while serving in the military.  She noted that the Veteran was an aircraft mechanic on B-52s.  He reported constant tinnitus beginning while working on these aircraft.  He reported little post-military noise exposure.  The audiologist reported that she reviewed the Veteran's May 2010 rating decision letter and observed that the Veteran's hearing was only reported as having been tested out to 4000 Hertz.  She noted that the 2005 Institute of Medicine report "Noise & Military Service" indicates that, in order to document the characteristic "notch" associated with noise induced hearing loss in service, testing should include measurements at and above 6000 Hertz.  The private audiologist's audiometry testing results were, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
40
LEFT
25
20
20
40
45

The four-threshold average was noted to be 33.75 decibels in the right ear and 31.25 decibels in the left ear.  Speech discrimination scores using the Maryland CNC test were at 88 percent in each ear.  

The private audiologist noted that the Veteran was denied service connection for hearing loss because "'service treatment records fail to show a recorded hearing loss during active duty' and that he 'had no change in hearing during military service.'"  She noted, however, that the Court "has stated that the proper inquiry is 'whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service.'"  She then stated that, "[t]herefore, it is my opinion that it is more likely than not that [the Veteran's] hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian.  This opinion is based on case history, configuration of hearing loss, and onset of tinnitus."  

The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds that both opinions were provided by audiologists who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).   

The VA examiner had access to the claims file and demonstrated his familiarity with its contents, in particular with the audiometry findings contained in the service treatment records.  He cited to the normal audiometry test results in service and the slight to mild degree of hearing loss that he found more than 37 years following separation from service to support his conclusion that any current hearing loss was not at least as likely as not related to service.  He also cited pertinent medical principles to link the Veteran's tinnitus to his hearing loss and determined that the tinnitus, too, was not at least as likely as not related to service.  For these reasons, the Board finds that the November 2009 VA examination report is highly probative to the question at hand.  

Furthermore, the Board notes that the Veteran did not actually have a sensorineural hearing loss for VA purposes, as defined in 38 C.F.R. § 3.385, at the time of the November 2009 VA examination.  Specifically, the November 2009 VA examination report demonstrates that none of the auditory thresholds at 500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or greater, and that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater for either ear.  Furthermore, speech recognition scores using the Maryland CNC Test were not less than 94 percent for either ear.  The record therefore contains no competent medical evidence of hearing loss for VA purposes until April 2012, almost 41 years following the Veteran's separation from service.  The record also expressly demonstrates in the November 2009 VA examination report that the Veteran did not have hearing loss for VA purposes more than 38 years after the Veteran's separation from service.  

The Board must also address the private audiologist's contention concerning the fact that the audiometry testing conducted in November 2009 only tested the Veteran's hearing through the 4000 Hertz threshold.  She noted that pertinent medical literature indicates that measurements at and above the 6000 Hertz threshold are necessary "in order to document the characteristic 'notch' associated with noise induced hearing loss during service."  The Board notes, however, that it is inaccurate to state that a characteristic notch is associated with noise-induced hearing loss during service, in particular.  The treatise to which the private audiologist refers notes that "it is the noise-notch pattern of hearing loss, together with detailed case-history information, that is used clinically to distinguish noise-induced hearing loss from other forms of high-frequency hearing loss, such as age-related hearing loss."  Noise and Military Service - Implications for Hearing Loss and Tinnitus, ed. Humes, L.E. et al, at 60 (2006).  In other words, the noise notch is not an indicator of hearing loss due to military-related noise exposure in particular, but of hearing loss related to noise exposure in general.  

The Board notes that the VA examiner did not preclude finding that any current hearing loss was due to noise exposure, but merely found that it was not at least as likely as not related to in-service acoustic trauma.  In doing so, he expressly discussed the findings in the 6000 Hertz range upon the Veteran's discharge from service, to support his conclusion that the Veteran did not have noise-induced hearing loss at the time of his separation from service.  For the above reasons, the Board finds the VA examiner's opinion to be highly probative to the issue at hand.

The Board further finds that the private audiologist's opinion is of diminished probative value.  Specifically, the Board finds that the private audiologist did not give a probative rationale for her finding that the Veteran's hearing loss and tinnitus are more likely than not related to his service.  Her citation to the Veteran's case history includes no discussion of such history.  It therefore does not, for example, address the Veteran's post-service acoustic trauma while riding motorcycles, and it does not address the service treatment records' documentation that the Veteran wore earplugs during service.

Furthermore, with respect to the tinnitus claim, the Veteran's report to the private audiologist that he has had constant tinnitus ever since his in-service noise exposure is contradicted by the remaining evidence of record.  The Veteran had specifically informed the November 2009 VA examiner than his tinnitus is intermittent, not constant, and occurs approximately three to four times per week and lasts for four to five minutes.  The Board further finds that the Veteran's express denial of any ear, nose, and throat trouble at his separation from service contradicts his subsequent assertion that he has had constant ringing in his ears since in-service noise exposure.  Even if the Veteran had not realized until recently that ringing in the ears is an actual disability, the Board considers it highly unlikely than an individual would not report the sudden development of a constant ringing in the ears that had begun several months or years earlier when specifically asked whether he had a history of, or current, ear trouble.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  For these reasons, the Board finds the Veteran's lay reports of constant tinnitus since service are not credible.  This finding also diminishes the probative value of the private audiologist's opinion, as she relies on the Veteran's lay reports of his pertinent history to form her opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (the Board may reject a medical opinion if it finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion). 

Next, the examiner's citation to "configuration of hearing loss" appears to merely refer to her finding that the Veteran's hearing loss is noise-induced.  As discussed above, the testing of the configuration of the hearing loss itself would not distinguish between different types of noise exposure.  It is therefore unclear how a current diagnosis of noise-induced hearing loss would necessarily be connected to acoustic trauma that occurred approximately 40 years earlier.  

Finally, as noted above, the Board finds the examiner's conclusions regarding the Veteran's "onset of tinnitus" are not probative, as they are based on the Veteran's non-credible recitation of his own medical history.  Therefore, the conclusion regarding the etiology of the Veteran's hearing loss and tinnitus based on this inaccurate information is not probative.  

The Board acknowledges that the Veteran himself believes that he has a current bilateral hearing loss disability and tinnitus that are related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties and ringing in his ears, he does not possess the necessary medical expertise to determine the date on which hearing loss for VA purposes may be diagnosed or to link any such hearing loss to acoustic trauma that occurred decades earlier.  Nor does the Board find the Veteran's reports of continuous tinnitus after in-service noise exposure to be credible; thus, the Board finds that the Veteran's linking of his current tinnitus to his in-service acoustic trauma is not probative.  

In short, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss and tinnitus.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied.

V.  Temporary Total Rating 

The Veteran has also claimed entitlement to a temporary total disability rating for purposes of convalescence following a January 20, 2011 bilateral foot surgery.  

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post- operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  This regulation only authorizes the assignment of a disability rating and payment of compensation for service connected disabilities. 

A February 2011 letter from the Veteran's private podiatrist reports that the Veteran would be incapacitated from the date of the surgery to March 25, 2011.  In this letter, the Veteran's private podiatrist noted that the Veteran had undergone exostosis, lateral aspect of the third toe of the right foot and exostosis, lateral aspect of the base of the distal phalanx of the fifth toe on the left foot.  

Before addressing the question of whether the Veteran's foot surgery necessitated at least one month of post-operative convalescence or resulted in severe post- operative residuals, the Board must determine whether the surgery at issue was for a service-connected disability.  

As noted above, the Veteran's private podiatrist has reported that the Veteran underwent surgery for exostosis of the lateral aspect of the third toe of the right foot and exostosis of the lateral aspect of the base of the distal phalanx of the fifth toe on the left foot.  The record reflects that the Veteran is service connected for plantar warts of the bilateral feet, rated as 10 percent disabling.  

In November 2011, the Veteran underwent a VA examination for the purpose of determining whether the Veteran's January 2011 foot surgery involved a service-connected disability.  Following review of the claims file and interview and examination of the Veteran, the VA examiner determined that "[t]he surgery (exostosis) is unrelated ... to his service connected plantar warts."  The examiner determined there is no evidence of exostosis in service  and found that there is no relationship between post-service exostosis and service-connected plantar warts.  

The Board notes that there is no contrary medical opinion with respect to this question from the Veteran's private podiatrist.  The only contrary opinion comes from the Veteran himself.  As noted above, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that relating exostosis of the lateral aspect of the third toe of the right foot and exostosis of the lateral aspect of the base of the distal phalanx of the fifth toe on the left foot to bilateral plantar warts requires a medical expertise that the Veteran, as a layperson, does not possess.  For this reason, the Board finds that the Veteran's opinion on this question is not competent and, therefore, is not probative.

The Board does not dispute that the Veteran underwent a bilateral foot surgery in January 2011, and that the Veteran required a period of convalescence thereafter.  Ultimately, however, a preponderance of the competent and probative evidence of record reflects that the disability for which the Veteran underwent surgery was not, and was not related to, his service connected bilateral plantar warts.  Therefore, temporary total disability ratings in connection with convalescence following bilateral foot surgery must be denied as a matter of law.  

In this case, the law, not the evidence, is dispositive, and the Board must deny the claim.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

New and material evidence not having been received, the claim of entitlement to service connection for hepatitis is not reopened.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to an initial compensable rating for keratosis punctata of the bilateral hands is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a temporary total evaluation for convalescence, status post bilateral foot surgery, under 38 C.F.R. § 4.30 is denied.


REMAND

Having reopened the Veteran's claim of entitlement to service connection for PTSD, the Board finds that a remand of the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for additional development for stressor verification is warranted.  

The Veteran has reported multiple stressors involving traumas that he contends he experienced during flight missions.  The Board notes, however, that the Veteran's participation in flight missions has not been corroborated.  The pertinent details of the relevant stressors are as follows, as described by the Veteran during his March 2012 VA examination:

#1:  "When we came in and the plane was on fire.  In order to get paid flying status you had to fly over the DMZ at least once a month.  We had gone out, and there was malfunction, and engine ignited on the left wing.  I was scared as hell.  I didn[']t know if we would land safe[l]y or if we were going to blow up...."  The veteran stated that the next week they had to fly again.  The veteran stated that he was terrified to get on the plane, but he had to get the tax exempt status because he was supporting his wife back in the states.

#2:  The veteran stated that the missions were where they were dropping bombs on the country side.  The veteran recalled seeing a bicycle factory get bombed.  He stated that they found out that women and children were in the factory were inside....

#3:  He also remembered one time that the bomb did not eject correctly and was left in the hatch.  He shared that there were 12 bombs in the bomb bay and that they would get caught in the hatch.  The issue is that they would have to fly back with a "live bomb, and you just never knew if you would make it back, or when it would go off."  The veteran stated that he went on at least 30 missions.

Thus far, VA has been unable to verify the Veteran's claims that he went on flight missions.  On remand, appropriate steps, including contacting the United States Army Joint Services and Records Research Center (JSRRC), should be taken to attempt to verify the Veteran's reported stressors.  In particular, steps must be undertaken to determine what the likelihood is that someone with the Veteran's military occupational specialty (MOS) of aircraft mechanic would have been brought along as a crewman on B-52 missions.

The Veteran has also claimed entitlement to service connection for ischemic heart disease.  He contends that this disability is due to in-service herbicide exposure while serving in Thailand.  He has reported that he was stationed at U-Tapao, Thailand, and that his work area was part of the perimeter wall.  His service personnel records confirms that he was stationed at U-Tapao Airfield.  

The Veteran has submitted a printout of a VA web site with a page entitled "Thailand Military Bases and Agent Orange Exposure."  (See http://www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp. )  This page notes, in relevant part, the following:

The following Veterans may have been exposed to herbicides: 

U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975.  

U.S. Army Veterans who provided perimeter security on RTAF bases in Thailand anytime between February 28, 1961 and May 7, 1975.  

U.S. Army Veterans who were stationed on some small Army installations in Thailand anytime between February 28, 1961 and May 7, 1975.  However, the Army Veteran must have been a member of a military police (MP) unit or was assigned an MP military occupational specialty whose duty placed him/her at or near the base perimeter.  

To receive benefits for diseases associated with herbicide exposure, these Veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 

With regard to the appellant's assertions of herbicide exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.  The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible herbicide exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The Board finds that a remand is necessary in order to determine whether the Veteran was exposed to Agent Orange in Thailand.

Finally, while these claims are on remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.

2.  Take appropriate steps, to include contacting the JSRRC, to verify the Veteran's participation in flight missions during service.  Please obtain answers to the following question:

What is the likelihood that someone with the Veteran's military occupational specialty (MOS) of aircraft mechanic would have been brought along as a crewman on B-52 missions?  

All steps to answer these questions must be documented in the claims file.

3.  The RO should take all appropriate steps, to including contacting the JSRRC, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented in the evidence submitted by the appellant, including the Veteran's assertions that his work area at the U-Tapao Airfield was on the perimeter wall.

4.  After the development requested above has been completed, again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


